DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1, 3-9 and 11-16 are currently pending in this application.  Claims 2 and 10 have been cancelled by applicant.
Priority
3.	 Acknowledgment is made of applicant's claim for foreign priority based on an application filed in   Korea on 12/24/2015. It is noted, however, that applicant has not filed a certified copy of the KR10-2015-0186642 application as required by 37 CFR 1.55.
This application is claiming the benefit of prior-filed application No. 15/367606 now US Pat # 10,670,661.  
Information Disclosure Statement
4.	No information disclosure statement (IDS) was submitted with the response received on 06/02/2021.
Drawings
5.	        The drawings submitted on 4/27/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Objections
6.	Claims 1 and 9 are objected to because of the following informalities: these claims reference a type of battery state estimation algorithm, but the specification does not appear to describe any types of algorithms in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-16 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Huang et al. US Pub # 2009/0027056.
With regards to claims 1 and 9, Huang et al. US Pub # 2009/0027056 teaches a battery management apparatus and method comprising: 
a processor (microprocessor; paragraph 0135) configured to:
determine an execution parameter, of a battery state estimation algorithm, to be adjusted, based on a type of the battery state estimation algorithm used in estimating a battery state,(paragraph; 0100-0102) using variation in sensed battery information and variation of previous battery state information; (sampling rate; paragraph; 0134)and
adjust the determined execution parameter to estimate, using the battery state estimation algorithm having the adjusted execution parameter, the battery state, (paragraph 0134-0135)
wherein the execution parameter comprises any one or any combination of an execution period, as an indication of when a corresponding battery estimation algorithm is to be executed, a frequency of the execution, and/or other execution timing control, and an 
With regards to claims 3 and 11, Huang et al. US Pub # 2009/0027056 teaches the processor is further configured to measure the variation per unit time in the battery state based on any one or any combination of the battery information and the previous battery state information. (paragraph 0134-0136)
With regards to claims 4 and 12, Huang et al. US Pub # 2009/0027056 teaches the battery information comprises any one or any combination of voltage, current, temperature, charge time, and discharge time considered by the battery state estimation algorithm in the estimating of the battery state; (charge/discharge cycles; paragraph 0135)and
the previous battery state information comprises at least one of state of charge (SOC) or state of health (SOH). (Paragraph 0124 &0135)
With regards to claims 5 and 13, Huang et al. US Pub # 2009/0027056 teaches the processor is further configured to shorten the execution period of the corresponding battery state estimation algorithm, in response to an increase in the measured variation per unit time. (Increase or decrease sampling rate; paragraph 0135)
With regards to claims 6 and 14, Huang et al. US Pub # 2009/0027056 teaches the corresponding battery state estimation algorithm comprises any one or any combination of an SOC estimation algorithm and an SOH estimation algorithm, as respective types of battery state estimation algorithms. (Paragraph 0124)
With regards to claims 7 and 15, Huang et al. US Pub # 2009/0027056 teaches the processor further configured to set an initial operating period of each element of the battery management apparatus as a sensing period of the battery information, and to adjust an operating period of the each element of the battery management apparatus based on the previous battery state information. (Increase or decrease sampling rate; paragraph 0135)

Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Response to Arguments
12.	Applicant's arguments filed 6/02/2021 have been fully considered but they are not persuasive. 
13.	Applicant is reminded that during patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). 
14.	While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allowed. This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
15.	In this instance applicant argues that the prior art of record does not teach determining an execution parameter, of a battery state estimation algorithm, to be adjusted, based on a type of the battery state estimation algorithm used in estimating a battery state, using variation in sensed battery information and variation of previous battery state information. Paragraphs 0100-0102 discloses an algorithm controller which can chose between a static or dynamic algorithm where each algorithm has a different execution parameter. The claimed invention reads on these paragraphs and therefore the rejection has been maintained. 
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
17.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        July 6, 2021